    AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                 Page 1 of I
                                                                                                                  -
                                        UNITED STATES DISTRICT COUR                                              FILED
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                 JAN a 1 2020
                         United States of America
                                         V.

                         Josue Martinez-Mendoza                                    Case Number: 19-cr-05274-WVG

                                                                                   Serena Premjee
                                                                                   Defendant's Attorney


   REGISTRATION NO. 90433298

   THE DEFENDANT:
    IZl pleaded guilty to count( s) 1 of Superseding Information
    •    was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                   Nature of Offense                                                     Count Number(s)
   8:1325; 18:3                      Illegal Entry; Accessory After tbe Fact (Misdemeanor)                 ls

    •    The defendant has been found not guilty on count(s)
                                                                             -------------------
    IZI Count(s) 1-2 of underlying Information are                              dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                   Time Served


     IZl Assessment: $10 WAIVED         IZl Fine: WAIVED
   IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, tbe defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                January 30, 2020
                                                                                Date of Imposition of Sentence



--------~-----------~.ONDRABLE_WJLLIAM-V:.-GALL,ld-'-------------
                                                                                (JJP-
                                  UNITED STATES MAGISTRATE JUDGE




                                                                                                                 19-CR-5274-WVG
